       Case 3:18-cv-03748-JCS Document 285 Filed 10/02/20 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                      SEP 21 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: TATYANA EVGENIEVNA                       No.    20-72581
DREVALEVA.
______________________________                  D.C. No. 3:18-cv-03748-WHA
                                                Northern District of California,
TATYANA EVGENIEVNA                              San Francisco
DREVALEVA,
                                                ORDER
                Petitioner,

 v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

                Respondent,

DEPARTMENT OF VETERANS
AFFAIRS; ROBERT WILKIE, United
States Secretary of Veterans Affairs,

                Real Parties in Interest.

Before: O’SCANNLAIN, RAWLINSON, and CHRISTEN, Circuit Judges.

      Petitioner has not demonstrated that this case warrants the intervention of

this court by means of the extraordinary remedy of mandamus. See Bauman v.

U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977). Accordingly, the petition is denied.

      No further filings will be accepted in this closed case.

      DENIED.
